

113 SRES 259 ATS: Designating September 2013 as “Campus Fire Safety Month”.
U.S. Senate
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 259IN THE SENATE OF THE UNITED STATESSeptember 25 (legislative day, September 24), 2013Ms. Collins (for herself, Mrs. Murray, and Mr. Carper) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating September 2013 as Campus Fire Safety
		  Month.Whereas recent campus-related fires at colleges in
			 Massachusetts, Ohio, Minnesota, Wisconsin, New York, Kansas, and other States
			 have tragically cut short the lives of several young people;Whereas, since January 2000, at least 162 people,
			 including students, parents, and children, have died in campus-related
			 fires;Whereas approximately 86 percent of those deaths occurred
			 in off-campus residences;Whereas a majority of college students in the United
			 States live in an off-campus residence;Whereas many fatal fires have occurred in a building in
			 which the occupants had compromised or disabled the fire safety system;Whereas automatic fire alarm systems provide the early
			 warning of a fire that is necessary for occupants of a building and the fire
			 department to take appropriate action;Whereas automatic fire sprinkler systems are a highly
			 effective method of controlling or extinguishing a fire in the early stages,
			 thus protecting the lives of building occupants;Whereas many college students live in an off-campus
			 residence, fraternity or sorority housing, or a residence hall that is not
			 adequately protected by an automatic fire sprinkler system and an automatic
			 fire alarm system;Whereas fire safety education is an effective method of
			 reducing the occurrence of fires and the resulting loss of life and property
			 damage;Whereas college students do not routinely receive
			 effective fire safety education while in college;Whereas educating young people in the United States about
			 the importance of fire safety is vital to help ensure that young people engage
			 in fire-safe behavior during college and after college; andWhereas developing a generation of adults who practice
			 fire safety may significantly reduce future loss of life from fires: Now,
			 therefore, be itThat the Senate—(1)designates
			 September 2013 as Campus Fire Safety Month; and(2)encourages
			 administrators of institutions of higher education and municipalities across
			 the United States—(A)to provide
			 educational programs about fire safety to all college students in September and
			 throughout the school year;(B)to evaluate the
			 level of fire safety being provided in both on-campus and off-campus student
			 housing; and(C)to ensure
			 fire-safe living environments through fire safety education, the installation
			 of fire suppression and detection systems, and the development and enforcement
			 of applicable codes relating to fire safety.